United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-769
Issued: November 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2011 appellant filed a timely appeal of the October 4, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On March 31, 2010 appellant, then a 39-year-old letter carrier, filed an occupational
disease claim alleging that he developed stress, depression and anxiety as a result of being
demoted, discriminated against and humiliated at work. He became aware that his condition was
1

5 U.S.C. §§ 8101-8193.

causally related to his work duties on January 4, 2010. Appellant stopped work on January 14,
2010 and returned on January 22, 2010. The employing establishment controverted the claim.
Appellant was treated by Cristina Flores, a social worker, for anxiety and stress after
escalating problems at work. He reported that he filed a complaint at work and was demoted to
mail delivery and bitten by a dog. Appellant was encouraged not to report the incident.
Ms. Flores diagnosed depression, anxiety and occupational stress.
On April 13, 2010 OWCP asked appellant and the employing establishment to provide
additional evidence. In a February 22, 2010 statement, appellant addressed being demoted from
customer service supervisor to a letter carrier on short notice and without a reason. He claimed
that other personnel with less seniority, no veteran preference, different sex and less experience
were permitted to stay in their same job and were not demoted to the letter carrier or clerk craft.
Appellant contended that his managers abused their authority and had discriminated against him
in the demotion. During an Equal Employment Opportunity (EEO) settlement, management
signed an agreement that he would keep his position as long as the job existed at the employing
establishment; however, the agreement was broken on January 4, 2010 without any explanation.
On February 9, 2010 appellant was treated by Yesenia Arras, a social worker, for stress
and anxiety he attributed to work problems. Ms. Arras diagnosed depression with occupational
problems and recommended a sleep class and anger management. Also submitted were
treatment notes from Dr. Craig Hentzel, an optometrist, dated March 24, 2009. Appellant
submitted an April 6, 2010 report from Dr. Tait Dalton, a Board-certified psychiatrist, who
treated appellant for work stress and insomnia. Dr. Dalton diagnosed depression and prescribed
a sleep medication.
In a decision dated October 4, 2010, OWCP denied appellant’s claim finding that the
claimed emotional condition did not occur in the performance of duty.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.2
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to his regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of FECA.3 On the other hand the disability is not covered
2

George H. Clark, 56 ECAB 162 (2004).

3

5 U.S.C. §§ 8101-8193.

2

where it results from such factors as an employee’s fear of a reduction-in-force or his frustration
from not being permitted to work in a particular environment or to hold a particular position.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.6
ANALYSIS
Appellant alleged an emotional condition due to his managers abusing their authority by
demoting and discriminating against him. The Board must review whether the alleged incidents
and conditions of employment are compensable employment factors under the terms of FECA.
Appellant has not attributed his emotional condition to the regular or specially assigned duties of
his position as a claims examiner. Therefore, he has not alleged a compensable factor under
Cutler.7
Appellant’s allegations pertain to administrative and personnel actions primarily his
demotion on January 4, 2010. In Thomas D. McEuen,8 the Board held that an employee’s
emotional reaction to administrative actions or personnel matters taken by management is not
generally covered under FECA as such matters pertain to procedures and requirements of the
employer and do not bear a direct relation to the work required of the employee. The Board
noted, however, that coverage under FECA would attach if the factual circumstances
surrounding the administrative or personnel action established error or abuse by the employing
establishment superiors in dealing with the claimant. Absent evidence of such error or abuse, the
resulting emotional condition must be considered self-generated and not employment generated.
In determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.9
Appellant was demoted from customer service supervisor, a position in which he worked
for five years, to a letter carrier on short notice and allegedly without a reason. He indicated that
4

See Lillian Cutler, 28 ECAB 126 (1976).

5

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

6

Id.

7

See supra note 4.

8

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

9

See Richard J. Dube, 42 ECAB 916, 920 (1991).

3

other personnel with less seniority or veteran preference and of less experience were permitted to
stay in their jobs. Appellant alleged that management violated an EEO settlement agreement by
removing him from his position without explanation. The granting or denial of a request for a
transfer and the assignment to a different position are administrative functions that are not
compensable factors of employment under FECA, absent error or abuse, as they do not involve
his ability to perform his regular or specially assigned work duties but rather constitute his desire
to work in a different position.10 Appellant has not established a compensable factor of
employment in this regard. He did not submit sufficient evidence to establish that his employer
acted abusively or in error with regard to his position. Although appellant alleged that, a
settlement agreement was violated, the evidence of record does not support a finding of error by
EEO or other authority with jurisdiction over such matters.
Appellant generally alleged that he was harassed, retaliate against and discriminated
against in his employment. He asserted that his managers treated him disparately, abused their
authority and discriminated against him in the demotion. To the extent that incidents alleged as
constituting harassment by a supervisor are established as occurring and arising from appellant’s
performance of his regular duties, these could constitute employment factors.11 However, for
harassment to give rise to a compensable disability under FECA there must be evidence that
harassment did in fact occur. Mere perceptions of harassment are not compensable under
FECA.12 The factual evidence of record fails to support appellant’s allegations of harassment.
Appellant provided insufficient information as to specific instances of harassment occurring at a
particular time and place or the parties involved. Rather, he just made general allegations. The
evidence is insufficient to show that appellant was singled out or treated disparately with regard
to his claim of harassment. Consequently, appellant has not established a compensable
employment factor.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

10

Id.; see also Peter D. Butt Jr., 56 ECAB 117 (2004).

11

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

12

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
13

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the October 4, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

